DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 11/30/2021 has been entered into this application. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an illumination branch comprising a radiation source and configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6, 11-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2012/0243004 A1 by El Gawhary et al (hereinafter El).

Regarding Claim 1, El teaches a metrology apparatus for determining a characteristic of interest (Par. [0049]: In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc.) relating to at least one structure on a substrate (Fig. 4 @ 30, W, Par. [0052, 0056]), the metrology apparatus comprising: 
an illumination branch comprising a radiation source (Fig. 4 @ 2, Par. [0052]) and configured to direct illumination radiation at the substrate (Fig. 4 @ 30, W, Par. [0052, 0056]); 
comprising a detector (Fig. 4 @ 18, Par. [0052]) and configured to detect scattered radiation from the at least one structure on the substrate (Fig. 4 @ 30, W, Par. [0052, 0056]); and 
a processor (Fig. 4 @ PU, Par. [0011, 0029, 0051, 0060]) configured to: 
computationally determine phase and amplitude information from an electric field of the scattered radiation in a measurement acquisition (Par. [0011, 0082, 0087]), and 
computationally re-image the measurement acquisition of the at least one structure subsequent to a measurement (Abstract: Retrieving phase information from the measurement and then Modeling the target using an estimated structure parameter thus teaches subsequent to a measurement) to obtain at least one computationally re-imaged image (Abstract: Modeling the target using an estimated structure parameter (computationally re-image (Modeling) the measurement acquisition of the at least one structure) to calculate a modeled diffraction pattern and modeled phase information (obtain at least one computationally re-imaged image)),
wherein no structure model is used to obtain the at least one computationally re-imaged image (Abstract, Par. [0010]: model the target using an estimated structure parameter to calculate a modeled diffraction intensity pattern and modeled phase information thus teaches no structure model is used because modeling by estimation is a mathematical calculation not directly derived from a physical structure) (Also see Par. [0058]: Parameters of the model are then varied systematically and the diffraction re-calculated in a series of iterations, thus teaches no structure model is used. [0064]: The measured diffraction pattern and the model diffraction pattern are then compared, thus teaches no structure model is used because measured pattern is derived from the model of a structure and model pattern derived from estimation. [0068]: The computation time of this iterative process is largely determined by the forward diffraction model used, i.e., the calculation of the estimated model diffraction pattern using a rigorous optical diffraction theory from the estimated target structure, not from the physical model of the structure. Physical model of the structure provides the measurement data).

Regarding Claim 2, El teaches wherein the processor is further configured to use prior knowledge of the at least one structure to optimize the phase and amplitude of the electric field (Par. [0056, 0058, 0076-0078]). 
 
Regarding Claim 3, El teaches wherein the processor is further configured to use at least a part of the prior knowledge of the at least one structure as a regularization to or a constraint on the optimization of the phase and amplitude of the electric field (Far. (00561, Fig. 5, Par. (0058-0067). Also see Fig. 6, Par. (0070-0060).  

Regarding Claim 4, El teaches wherein the processor is further configured to use the determined phase and amplitude to determine a characteristic of interest (Par. [0011, 0082, 0087], Claim 10).  

Regarding Claim 5, El teaches wherein computationally re-imaging the measurement acquisition comprises digitally altering one or more illumination characteristics (Fig. 1 @ IL, AD, Par. [0011, 0029, 0041], since a processor is performing the action thus teaches digitally altering).  

Regarding Claim 6, El teaches wherein the one or more illumination characteristics comprises an illumination coherence, a target level illumination coherence, an illumination profile, an illumination spectrum shape, an illumination polarization, a digitally imposing illumination polarization, and/or an illumination apodization (Par. [0052, 0082]).  

Regarding Claim 11, El teaches a method (Title, Abstract) of determining a characteristic of interest relating to at least one structure on a substrate (See Claim 1 rejection. Note: Apparatus Claim can be used to implement method claim), the method comprising: 
computationally determining phase and amplitude information from an electric field of scattered radiation in a measurement acquisition (See Claim 1 rejection); and 
computationally re-imaging the measurement acquisition of the at least one structure subsequent to a measurement to obtain at least one computationally re-imaged image (See Claim 1 rejection),  
wherein no structure model is used to obtain the at least one computationally re-imaged image (See Claim 1 rejection).

Regarding Claim 12, El teaches further comprising: 
using prior knowledge of the at least one structure to optimize the phase and amplitude of the electric field (See Claim 2 rejection); and 
using at least a part of the prior knowledge of the at least one structure as a regularization to or a constraint on the optimization of the phase and amplitude of the electric field (See Claim 3 rejection).  
Regarding Claim 13, El teaches further comprising using the determined phase and amplitude to determine a characteristic of interest (See Claim 4 rejection). 
 
Regarding Claim 14, El teaches wherein the computationally re-imaging the measurement acquisition comprises digitally altering one or more illumination characteristics (See Claim 5 rejection).  

Regarding Claim 15, El teaches wherein the one or more illumination characteristics comprises an illumination coherence, a target level illumination coherence, an illumination profile, an illumination spectrum shape, an illumination polarization, a digitally imposing illumination polarization, and/or an illumination apodization (See Claim 6 rejection). 

Regarding Claim 20, El teaches a non-transitory computer program product comprising machine-readable instructions for causing a processor to cause performance of the method of claim 11 (Par. [0011, 0029, 0133, Claim 19).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over El in view of US Patent Pub. No. 2018/0109717 A1 by Wang et al (hereinafter Wang).

Regarding Claims 7-8, El teaches wherein computationally re-imaging the measurement acquisition (See Claim 1 rejection) but does not explicitly teach comprises digitally altering one or more characteristics of detection optics of the detection branch and wherein the one or more characteristics of the detection optics comprises a numerical aperture of the detection optics, an optical component of the detection optics, an aberration of the detection optics, a filter of the detection optics, and/or a focus setting of the detection optics.  

However, Wang teaches digitally (Fig. 1 @ S13: The processor is configured to send the focus range to a driver thus teaches digitally because the signal generated by the processor is digital. Also see Fig. 2 @ 23, 25 24, 21, Abstract) altering one or more characteristics of detection optics (Fig. 2 @ 21, Abstract, Par. [0026, 0047]) of the detection branch (Fig. 2 @ 21, 22, Abstract, Par. [0026, 0047) and wherein the one or more characteristics of the detection optics comprises a numerical aperture of the detection optics, an optical component of the detection optics, an aberration of the detection optics, a filter of the detection optics, and/or a focus setting of the detection optics (Abstract, Par. [0026, 0047).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify El by Wang as taught above such (Wang, Abstract, Par. [0001, 0005]).  
 
Regarding Claim 16, El teaches wherein the computationally re-imaging the measurement acquisition comprises digitally altering one or more characteristics of detection optics (See Claim 7rejection).  

Regarding Claim 17, El teaches wherein the one or more characteristics of the detection optics comprises a numerical aperture of the detection optics, an optical component of the detection optics, an aberration of the detection optics, a filter of the detection optics, and/or a focus setting of the detection optics (See Claim 8 rejection).  

Allowable Subject Matter

11.	Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claims 9-10 and 18-19 would be allowable once the Double Patenting rejection set forth in this Office Action is overcome.

Reason for Allowance

13.	The following is a statement of reasons for the indication of allowable subject matter: 

14.	As to claims 9 and 18, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “computationally re-image the measurement acquisition of the at least one structure subsequent to a measurement for a plurality of different virtual settings of a parameter to obtain a plurality of computationally re-imaged images, and 
average the plurality of computationally re-imaged images to obtain an averaged computationally re-imaged image” along with all other limitations of claims 9 and 18. 

15.	El (US 2012/0243004 A1) teaches computationally re-image the measurement acquisition of the at least one structure but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments

Applicant’s arguments filed on 11/30/2021 with respect to Double Patent is persuasive. Therefore, the rejection is withdrawn.
on 11/30/2021 with respect to claims 1 and 11 have been fully considered but they are not persuasive.

Applicant’s arguments filed on 11/30/2021 with respect to Claim Interpretation - 35 U.S.C. § 112(f) (Argument, Page 6) have been fully considered but they are not persuasive.

The Applicant is advised to review M.P.E.P. § 2181(I): “If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.

“Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996)”.

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:



(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Therefore, it is evident from the above discussion that the claim language recited “an illumination branch comprising a radiation source” in claim 1 are not the definite structure. Definite structure would be a “Laser” for example.

The Applicant’s argument regarding Gawhary and Wang alone or in combination fails to disclose or suggest at least the feature “wherein no structure model is used to obtain the at least one computationally re-imaged image” of Claims 1 and 11 (Argument, Page 8).

Gawhary clearly teaches wherein no structure model is used to obtain the at least one computationally re-imaged image (Abstract, Par. [0010]: model the target using an estimated structure parameter to calculate a modeled diffraction intensity pattern and modeled phase information thus teaches no structure model is used because modeling by estimation is a mathematical calculation not directly derived from a physical structure) (Also see Par. [0058]: Parameters of the model are then varied systematically and the diffraction re-calculated in a series of iterations, thus teaches no structure model is used. [0064]: The measured diffraction pattern and the model diffraction pattern are then compared, thus teaches no structure model is used because measured pattern is derived from the model of a structure and model pattern derived from estimation. [0068]: The computation time of this iterative process is largely determined by the forward diffraction model used, i.e., the calculation of the estimated model diffraction pattern using a rigorous optical diffraction theory from the estimated target structure, not from the physical model of the structure. Physical model of the structure provides the measurement data).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886